PER CURIAM.
Appellant, Woody Wright, appeals his conviction and sentence for robbery with a firearm and unlawful possession of a firearm while engaged in a criminal offense.' We affirm in part, reverse in part, and remand.
Appellant first contends the trial court reversibly erred in failing to rule that the State improperly excluded one black juror. We do not agree. We conclude the State articulated a clear and reasonably specific, racially neutral reason for its challenge, which reason was supported by the record. See State v. Slappy, 522 So.2d 18 (Fla.), cert. denied, 487 U.S. 1219, 108 S.Ct. 2873, 101 L.Ed.2d 909 (1988).
Appellant next contends, and the State concedes, that the trial court erred in adjudicating and sentencing him for both robbery with a firearm and possession of a firearm during the commission of that robbery. We agree that dual convictions for robbery with a firearm and possession of a firearm during the commission of that robbery, is impermissible. Carawan v. State, 515 So.2d 161 (Fla.1987); Monsanto v. State, 530 So.2d 952 (Fla. 3d DCA 1988).
Accordingly, we affirm the conviction and sentence for robbery with a firearm and reverse the conviction and sentence for possession of a firearm while engaged in a criminal offense.
Affirmed in part, reversed in part, and remanded.